Stockton, J.
We have carefully and attentively examined the record and proceedings in this cause, and are of opinion, that there was no good and sufficient cause for granting the motion of defendant to dismiss the plaintiff’s petition, and quash the proceedings under it. The statute does not require that the petition should be sworn to, and it was sufficient that it was signed by the plaintiff’s counsel. The notice was served on the 13th of March, and on the 14th, the petition, with the affidavit of service on defendant, was filed with the clerk. The statute requires that the proof of the service, shall be “ filed with the petition ” (act of 1855, § 2, 152).. It could not be filed with the petition, unless the notice is served before the petition is filed. The objection of defendant is, that notice was served on him before the petition was filed with the clerk. We think the objection is not well founded, and should have been overruled by the court.
The next objection of defendant is, to the inquest of the *564jury — that it “ does not conform to the matter of the writ, or the requisition of the law.”
The jury return, under oath, that they had viewed the lands ¡aroposed to be affected by the dam; that they find that the dam will overflow twenty acres of the land of defendant ; and that by reason thereof, the defendant will sustain damage to the amount of $654, and they therefore appraise bis damage at that amount. They therefore find, in the language of the statute, that the lands of no other person will be affected by the dam, and that no dwelling-house, out-house, garden, or orchard, of defendant, or any other person, will be overflowed, or otherwise injuriously affected, by said dam. The defendant objects that the inquest of the jury, does not say how far the lands of defendant may be “ affected ” by the overflow. It is true, the jury do not say, in words, how the overflow will affect the land. This would be supererogatory. The statute requires them to examine the land, and appraise the damages of the proprietor of the land, proposed to be affected by the dam. This inquisition, in our opinion, is not only substantially, but technically and formally, correct. Any discussion must be about words only, and not about substance. We think the proceedings have been conducted, from the first to the last, with every requisite formality, and with strict regard to the rights of defendant. He had ten'days’ notice, by copy of the petition — of the application for the writ. He had, further, ten days’ notice of the day fixed for the inquest by the jury, and, further, ten days’ notice of return of the inquisition to the District Court, and of the amount of damages awarded him, with a day in court to show cause, if any he could, why leave should not be granted by the court to plaintiff to build the dam. We think no good reason appears why the proceedings should not have been sustained, and defendant’s motion overruled. The judgment of the District Court will, therefore, be reversed, and the cause remanded for further proceedings, on the inquisition, as returned by the jury.